              Case 2:20-mc-00106-RSL Document 8 Filed 03/19/21 Page 1 of 4



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                           NO. MC20-0106RSL
 9
                          Plaintiff,

10
                   v.                                      ORDER DIRECTING ENTRY OF
                                                           JUDGMENT ON GARNISHEE’S
11
      O-CO CONCRETE CONSTRUCTIONS,                         ANSWER
      LLC,
12
                          Defendant,
13
                   v.
14
      CHASE BANK,
15
                         Garnishee-Defendant.
16

17

18                                            Summary
19
           Judgment Creditor:                      Northwest Administrators, Inc.
20         Judgment Debtor:                        O-Co Concrete Construction, LLC
           Garnishee-Defendant:                    Chase Bank
21         Garnishment Judgment Amount:            $2,908.18
           Attorneys’ Fees:                        $250.00
22         Costs:                                  $140.00
23         Attorneys for Judgment
            Creditor:                               Reid, McCarthy, Ballew & Leahy, L.L.P.
24

25         THIS MATTER coming on for consideration upon the application of Judgment Creditor for
26   judgment on the answer of Garnishee-Defendant; it appearing that Garnishee-Defendant has filed
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
                 Case 2:20-mc-00106-RSL Document 8 Filed 03/19/21 Page 2 of 4



 1   its answer herein stating that it holds funds of the Judgment-Debtor, O-Co Concrete Construction,
 2   LLC, in the sum of $3,298.18; that Judgment Creditor has judgment unsatisfied against the
 3
     Judgment Debtor in the total amount of $2,908.18; that Judgment Creditor incurred attorney’s fees
 4
     in the amount of $250.00, and costs in the amount of $140.00 as stated above; that more than twenty
 5

 6   (20) days have elapsed since service of the Writ of Garnishment and Garnishee Defendant’s answer

 7   thereto: that signed affidavit or return of service of the Writ of Garnishment, Application for Writ
 8   of Garnishment including a copy of the judgment entered in this action, indicating service upon the
 9
     Judgment Debtor either by personal service or by Certified mail, is on file herein now, therefore, it
10
     is hereby
11
            ORDERED, ADJUDGED AND DECREED as follows:
12

13          1.      The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor

14   and against the Garnishee Defendant in the sum of $3,298.18, such funds to be first applied in
15   satisfaction of the costs and fees taxable herein;
16
            2.      Upon payment by the Garnishee of the aforementioned sum to the registry of this
17
     Court, the Garnishee shall be automatically discharged from this action.
18
            3.      Upon receipt of the aforementioned payment from the Garnishee, the Clerk is
19

20   authorized and directed to draw a check on the funds on deposit in the registry of this court in

21   the principal amount of $3,298.18, plus all accrued interest, minus any statutory user fees,
22   payable to Northwest Administrators, Inc., and mail or deliver the check to Reid, McCarthy,
23
     Ballew & Leahy, LLP, ATTN: Russell J. Reid, 100 West Harrison Street, North Tower, Suite
24
     300, Seattle, WA 98119.
25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
                 Case 2:20-mc-00106-RSL Document 8 Filed 03/19/21 Page 3 of 4



 1          4.      Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 2   satisfaction of judgment to be filed in the underlying action as to the principal
 3
     Defendant/Judgment Debtor.
 4

 5

 6          Dated this 19th day of March, 2021.

 7

 8
                                                       Robert S. Lasnik
 9                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
Case 2:20-mc-00106-RSL Document 8 Filed 03/19/21 Page 4 of 4
